csAllowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As previously indicated prior art fails to teach: “wherein a size of the structure and one or more fields in the structure depend on the version being requested, wherein the structure has one size and one configuration of fields for the on version and a different size and another configuration of fields for another version of the plurality of versions.” This limitation in combination with the claim as a whole is patentably distinct over the prior art of record. As such, independent claims 1, 11 and 16 are now allowable.
Prior art Jan (US 9,529,658) discloses wherein diagnostic data may include data corresponding to one or more requests. For example, diagnostic data may include data (e.g., parameter data) corresponding to a request. The request may be made to receive a service provided by an enterprise computer system. Diagnostic data may include data corresponding to one or more parameters of a request. For example, the parameters may include, without restriction, a back-end system name, a service name, a resource name, an interface name, one or more request parameters, one or more versions, one or more request contexts, other parameter information, or combinations thereof (columns 8-9, lines 55-18). Jan fails to disclose herein a size of the structure and one or more fields in the structure depend on the version being requested, wherein the structure has one size and one configuration of fields for the on version and a different size and another configuration of fields for another version of the plurality of versions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113